 


114 HR 410 IH: Pause for Safety Act of 2015
U.S. House of Representatives
2015-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 410 
IN THE HOUSE OF REPRESENTATIVES 
 
January 20, 2015 
Mrs. Capps (for herself and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide family members and close associates of an individual who they fear is a danger to himself, herself, or others new tools to prevent gun violence. 
 
 
1.Short titleThis Act may be cited as the Pause for Safety Act of 2015. 2.DefinitionsIn this Act— 
(1)the term close associate means, with respect to an individual— (A)a dating partner, friend, co-worker, or neighbor of the individual; or 
(B)any other person who has a relationship with the individual so as to be concerned about the safety and well-being of the individual, as determined by a State; (2)the term family member means, with respect to an individual, a spouse, child, parent, sibling, grandchild, or grandparent of the individual; 
(3)the term firearm has the meaning given the term in section 921 of title 18, United States Code; (4)the term gun violence prevention order means a written order, issued by a State court or signed by a magistrate (or other comparable judicial officer), prohibiting a named individual from having under the custody or control of the individual, owning, purchasing, possessing, or receiving any firearms; 
(5)the term gun violence prevention warrant means a written order, issued by a State court or signed by a magistrate (or other comparable judicial officer), regarding an individual who is subject to a gun violence prevention order and who is known to own or possess 1 or more firearms, that directs a law enforcement officer to temporarily seize and retain any firearm in the possession of the individual; (6)the term law enforcement officer means a public servant authorized by State law or by a State government agency to engage in or supervise the prevention, detection, investigation, or prosecution of an offense; and 
(7)the term wellness check means a visit conducted by a law enforcement officer to the residence of an individual for the purpose of assessing whether the individual poses a danger to the individual or others due to a mental, behavioral, or physical condition. 3.National gun violence prevention order and warrant law (a)Enactment of gun violence prevention order lawIn order to receive a grant under section 4, on the date that is 3 years after the date of enactment of this Act, each State shall have in effect legislation that— 
(1)authorizes a gun violence prevention order and gun violence prevention warrant in accordance with subsection (b); and (2)requires each law enforcement agency of the State to comply with subsection (c). 
(b)Requirements for gun violence prevention orders and warrantsLegislation required under subsection (a) shall be subject to the following requirements: (1)Application for gun violence prevention orderA family member or close associate of an individual may submit an application to a State court, on a form designed by the court, that— 
(A)describes the facts and circumstances necessitating that a gun violence prevention order be issued against the named individual; (B)is signed by the applicant, under oath; and 
(C)includes any additional information required by the State court or magistrate (or other comparable judicial officer) to demonstrate that possession of a firearm by the named individual poses a significant risk of personal injury to the named individual or others. (2)Examination of applicant and witnessesA State court or magistrate (or other comparable judicial officer) may, before issuing a gun violence prevention order— 
(A)examine under oath, the individual who applied for the order under paragraph (1) and any witnesses the individual produces; and (B) (i)require that the individual or any witness submit a signed affidavit, which describes the facts the applicant or witness believes establish the grounds of the application; or 
(ii)take an oral statement from the individual or witness under oath. (3)Standard for issuance of order (A)In generalA State court or magistrate (or other comparable judicial officer) may issue a gun violence prevention order only upon a finding of probable cause that possession of a firearm by the named individual poses a significant risk of personal injury to the named individual or others. 
(B)Notification 
(i)In generalThe court shall notify the Department of Justice and comparable State agency of the gun violence prevention order not later than 2 court days after issuing the order. The court shall also notify the Department of Justice and comparable State agency of any order restoring the ability of the individual to own or possess firearms not later than 2 court days after issuing the order to restore the individual’s right to own or possess any type of firearms that may be lawfully owned and possessed. Such notice shall be submitted in an electronic format, in a manner prescribed by the Department of Justice and the comparable State agency. (ii)Update of databasesAs soon as practicable after receiving a notification under clause (i), the Department of Justice and comparable State agency shall update the background check databases of the Department and agency, respectively, to reflect the prohibitions articulated in the gun violence prevention order. 
(4)Issuance of gun violence prevention warrant 
(A)In generalAfter issuing a gun violence prevention order, a State court or magistrate (or other comparable judicial officer) shall, upon a finding of probable cause to believe that the named individual subject to the order has a firearm in his custody or control, issue a gun violence prevention warrant ordering the temporary seizure of all firearms specified in the warrant. (B)RequirementSubject to paragraph (6), a gun violence prevention warrant issued under subparagraph (A) shall require that any firearm described in the warrant be taken from any place, or from any individual in whose possession, the firearm may be. 
(5)Service of gun violence prevention orderWhen serving a gun violence prevention order, a law enforcement officer shall provide the individual with a form to request a hearing in accordance with paragraph (6)(F). (6)Temporary seizure of firearms (A)In generalWhen a law enforcement officer takes property under a gun violence prevention warrant, the law enforcement officer shall give a receipt for the property taken, specifying the property in detail, to the individual from whom it was taken. In the absence of a person, the law enforcement officer shall leave the receipt in the place where the law enforcement officer found the property. 
(B)Temporary custody of seized firearmsAll firearms seized pursuant to a gun violence prevention warrant shall be retained by the law enforcement officer or the law enforcement agency in custody, subject to the order of the court that issued the warrant or to any other court in which an offense with respect to the firearm is triable. (C)Limitation on seizure of firearmsIf the location to be searched during the execution of a gun violence prevention warrant is jointly occupied by multiple parties and a firearm is located during the execution of the seizure warrant, and it is determined that the firearm is owned by an individual other than the individual named in the gun violence prevention warrant, the firearm may not be seized if— 
(i)the firearm is stored in a manner that the individual named in the gun violence prevention warrant does not have access to or control of the firearm; and (ii)there is no evidence of unlawful possession of the firearm by the owner. 
(D)Gun safeIf the location to be searched during the execution of a gun violence prevention warrant is jointly occupied by multiple parties and a gun safe is located, and it is determined that the gun safe is owned by an individual other than the individual named in the gun violence prevention warrant, the contents of the gun safe shall not be searched except in the owner’s presence, or with the owner's consent, or unless a valid search warrant has been obtained. (E)Return of firearm to rightful ownerIf any individual who is not a named individual in a gun violence prevention warrant claims title to a firearm seized pursuant to a gun violence prevention warrant, the firearm shall be returned to the lawful owner not later than 30 days after the date on which the title is claimed. 
(F)Right to request a hearingA named individual may submit 1 written request at any time during the effective period of a gun violence prevention order issued against the individual for a hearing for an order allowing the individual to own, possess, purchase, or receive a firearm. (7)Hearing on gun violence prevention order and gun violence prevention warrant (A)In generalExcept as provided in subparagraph (E), not later than 14 days after the date on which a gun violence prevention order and, when applicable, a gun violence prevention warrant, is issued, the court that issued the order and, when applicable, the warrant, or another court in that same jurisdiction, shall hold a hearing to determine whether the individual who is the subject of the order may have under the custody or control of the individual, own, purchase, possess, or receive firearms and, when applicable, whether any seized firearms should be returned to the individual named in the warrant. 
(B)NoticeThe individual named in a gun violence prevention order requested to be renewed under subparagraph (A) shall be given written notice and an opportunity to be heard on the matter. (C)Burden of proof (i)In generalExcept as provided in clause (ii), at any hearing conducted under subparagraph (A), the State or petitioner shall have the burden of establishing probable cause that the individual poses a significant risk of personal injury to the individual or others by owning or possessing the firearm. 
(ii)Higher burden of proofA State may establish a burden of proof for hearings conducted under subparagraph (A) that is higher than the burden of proof required under clause (i). (D)Requirements upon finding of significant riskIf the named individual is found at the hearing to pose a significant risk of personal injury to the named individual or others by owning or possessing a firearm, the following shall apply: 
(i)The firearm or firearms seized pursuant to the warrant shall be retained by the law enforcement agency for a period not to exceed 1 year. (ii)The named individual shall be prohibited from owning or possessing, purchasing or receiving, or attempting to purchase or receive a firearm for a period not to exceed 1 year, a violation of which shall be considered a misdemeanor offense. 
(iii)The court shall notify the Department of Justice and comparable State agency of the gun violence prevention order not later than 2 court days after issuing the order. The court shall also notify the Department of Justice and comparable State agency of any order restoring the ability of the individual to own or possess firearms not later than 2 court days after issuing the order to restore the individual's right to own or possess any type of firearms that may be lawfully owned and possessed. Such notice shall be submitted in an electronic format, in a manner prescribed by the Department of Justice and the comparable State agency. (iv)As soon as practicable after receiving a notification under clause (iii), the Department of Justice and comparable State agency shall update the background check databases of the Department and agency, respectively, to reflect— 
(I)the prohibitions articulated in the gun violence prevention order; or (II)an order issued to restore an individual's right to own or possess a firearm. 
(E)Return of firearmsIf the court finds that the State has not met the required standard of proof, any firearm seized pursuant to the warrant shall be returned to the named individual not later than 30 days after the hearing. (F)Limitation on hearing requirementIf an individual named in a gun violence prevention warrant is prohibited from owning or possessing a firearm for a period of 1 year or more by another provision of State or Federal law, a hearing pursuant to subparagraph (A) is not required and the court shall issue an order to hold the firearm until either the individual is no longer prohibited from owning a firearm or the individual sells or transfers ownership of the firearm to a licensed firearm dealer. 
(8)Renewing gun violence prevention order and gun violence prevention warrant 
(A)In generalExcept as provided in subparagraph (E), if a law enforcement agency has probable cause to believe that an individual who is subject to a gun violence prevention order continues to pose a significant risk of personal injury to the named individual or others by possessing a firearm, the agency may initiate a request for a renewal of the order, on a form designed by the court, describing the facts and circumstances necessitating the request. (B)NoticeThe individual named in the gun violence prevention order requested to be renewed under subparagraph (A) shall be given written notice and an opportunity to be heard on the matter. 
(C)HearingAfter notice is given under subparagraph (B), a hearing shall be held to determine if a request for renewal of the order shall be issued. (D)Issuance of renewalExcept as provided in subparagraph (E), a State court may issue a renewal of a gun violence prevention order if there is probable cause to believe that the individual who is subject to the order continues to pose a significant risk of personal injury to the named individual or others by possessing a firearm. 
(E)Higher burden of proofA State may establish a burden of proof for initiating a request for or issuing a renewal of a gun violence prevention order that is higher than the burden of proof required under subparagraph (A) or (D). (F)Notification (i)In generalThe court shall notify the Department of Justice and comparable State agency of a renewal of the gun violence prevention order not later than 2 court days after renewing the order. The court shall also notify the Department of Justice and comparable State agency of any order restoring the ability of the individual to own or possess firearms not later than 2 court days after issuing the order to restore the individual’s right to own or possess any type of firearms that may be lawfully owned and possessed. Such notice shall be submitted in an electronic format, in a manner prescribed by the Department of Justice and the comparable State agency. 
(ii)Update of databasesAs soon as practicable after receiving a notification under clause (i), the Department of Justice and comparable State agency shall update the background check databases of the Department and agency, respectively, to reflect— (I)the prohibitions articulated in the renewal of the gun violence prevention order; or 
(II)an order issued to restore an individual's right to own or possess a firearm. (c)Law enforcement check of State firearm databaseEach law enforcement agency of the State shall establish a procedure that requires a law enforcement officer to, in conjunction with performing a wellness check on an individual, check whether the individual is listed on any of the firearm and ammunition databases of the State or jurisdiction in which the individual resides. 
(d)Confidentiality protectionsAll information provided to the Department of Justice and comparable State agency pursuant to legislation required under subsection (a) shall be kept confidential, separate, and apart from all other records maintained by the Department of Justice and comparable State agency. 4.Pause for Safety grant program (a)In generalThe Director of the Office of Community Oriented Policing Services of the Department of Justice may make grants to an eligible State to assist the State in carrying out the provisions of the State legislation described in section 3. 
(b)Eligible StateA State shall be eligible to receive grants under this section on and after the date on which— (1)the State enacts legislation described in section 3; and 
(2)the Attorney General determines that the legislation of the State described in paragraph (1) complies with the requirements of section 3. (c)Use of fundsFunds awarded under this section may be used by a State to assist law enforcement agencies or the courts of the State in carrying out the provisions of the State legislation described in section 3. 
(d)ApplicationAn eligible State desiring a grant under this section shall submit to the Director of the Office of Community Oriented Policing Services an application at such time, in such manner, and containing or accompanied by such information, as the Director may reasonably require. (e)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section. 
5.Federal firearms prohibitionSection 922 of title 18, United States Code, is amended— (1)in subsection (d)— 
(A)in paragraph (8)(B)(ii), by striking or at the end; (B)in paragraph (9), by striking the period at the end and inserting ; or; and 
(C)by inserting after paragraph (9) the following:  (10)is subject to a court order that prohibits such person from having under the custody or control of the person, owning, purchasing, possessing, or receiving any firearms.; and 
(2)in subsection (g)— (A)in paragraph (8)(C)(ii), by striking or at the end; 
(B)in paragraph (9), by striking the comma at the end and inserting ; or; and (C)by inserting after paragraph (9) the following: 
 
(10)who is subject to a court order that prohibits such person from having under the custody or control of the person, owning, purchasing, possessing, or receiving any firearms,. 6.Full faith and creditAny gun violence prevention order issued under a State law enacted in accordance with this Act shall have the same full faith and credit in every court within the United States as they have by law or usage in the courts of such State from which they are issued. 
7.SeverabilityIf any provision of this Act, or an amendment made by this Act, or the application of such provision to any person or circumstance, is held to be invalid, the remainder of this Act, or an amendment made by this Act, or the application of such provision to other persons or circumstances, shall not be affected.  